Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s filing 10 June 2021 provides claims 1-17 pending, with claims 1, 16 and 17 independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Wu (US 2021/0195186).
	For claim 1, Wu discloses a video processing method for coding pictures in a video encoding or decoding system, comprising: 
	receiving input video data associated with a current picture ([0025] encoding a digital video or picture to generate a bitstream, methods and apparatus for decoding a bitstream to reconstruct a digital video or picture), 
	wherein the current picture is composed of a plurality of Coding Tree Units (CTUs) for encoding or decoding ([0038] allow either slice height in CTUs inside a tile or inside a subpicture); 
	determining a number of subpictures for the current picture ([0040] sps_num_subpics_minus1); 
	partitioning the current picture into one or more subpictures according to the number of subpictures ([0041] in general, all the partitions are based on CTU (Coding Tree Unit—basic unit), by specifying top left X, Y locations plus subpictures width and height information, subpictures can be defined efficiently), 
	wherein each subpicture contains a plurality of complete CTUs and boundaries of each subpicture are aligned with grids of the current picture in units of CTUs([0041] in general, all the partitions are based on CTU (Coding Tree Unit—basic unit), by specifying top left X, Y locations), 
	wherein the number of subpictures in the current picture is limited by an allowed maximum number of slices ([0058] The list NumSliceslnSubpic[i] and SliceSubpicToPicIdx[i][k], specifying the number of rectangular slices in the i-th subpicture and picture-level slice index of the k-th slice in the i-th subpicture, are derived is derived as follows: { SliceSubpicToPicIdx[ j ][ NumSlicesInSubpic[ j ] ] = i NumSlicesInSubpic[ j ]++ ); and 
	encoding the one or more subpictures in the current picture to generate a video bitstream or decoding the one or more subpictures in the current picture to generate decoded video ([Abstract] Methods, apparatus and systems for video bitstream generation and parsing are described. One example bitstream decoding method includes parsing a portion of a video bitstream at a video unit level for a first field indicative of whether a slice height is specified for a subpicture partitioning).

	For claim 2, Wu discloses wherein the number of subpictures in the current picture is indicated by a syntax element sps_num_subpics_minus1 signaled in or parsed from a Sequence Parameter Set (SPS) ([0040]).

	For claim 3, Wu discloses wherein each picture in a Coded Layered Video Sequence (CLVS) referred to the SPS is determined to be partitioned into a plurality of subpictures when the syntax element sps_num_subpics_minus1 is greater than 0 ([0058] The list NumSliceslnSubpic[i] and SliceSubpicToPicIdx[i][k], specifying the number of rectangular slices in the i-th subpicture and picture-level slice index of the k-th slice in the i-th subpicture, are derived is derived as follows: TABLE-US-00005 for( j = 0; j <= sps_num_subpics_minus1; j++ ) ).


	For claim 4, Wu discloses wherein a subpicture layout for the current picture is specified based on a grid of the current picture in units of CTUs ([0058] TABLE-US-00005  for( j = 0; j <= sps_num_subpics_minus1; j++ ) { if( ( posX >= subpic_ctu_top_left_x[ j ] * CtbSizeY ) && (32) ( posX < ( subpic_ctu_top_left_x[ j ] + subpic_width_minus1[ j ] + 1 ) * CtbSizeY ) && ( posY >= subpic_ctu_top_left_y[ j ] * CtbSizeY ) && ( posY < ( subpic_ctu_top_left_y[ j ] + subpic_height_minus1[ j ] + 1 ) * CtbSizeY−) ) { SliceSubpicToPicIdx[ j ][ NumSlicesInSubpic[ j ] ] = i NumSlicesInSubpic[ j ]++ } } }).

	For claim 5, Wu discloses wherein the number of subpictures in the current picture is limited by a minimum of a number of CTUs in the current picture and the allowed maximum number of slices ([0036] The second syntax element may be used to indicate slice heights in units of CTU rows. For example, slice_height_in_ctu_in subpic_minus1[i] plus 1 specifies the height of the i-th rectangular slice in units of CTU rows for the case where the i-th slice contains a subset of CTU rows from a single subpicture. The value of slice_height_in_ctu_minus1[i] will be in the range of 0 to Ceil(pic_height_max_in_luma_samples/CtbSizeY)−1, inclusive.).


	For claim 6, Wu discloses wherein the number of subpictures in the current picture is limited to be not greater than the allowed maximum number of slices ([0048] TABLE-US-00002 TABLE 2 * * * single_slice_per_subpic_flag u(1) if( rect_slice_flag && !single_slice_per_subpic_flag ) * * *} --- That is, when single_slice_per_subpic_flag is true, the max number of subpic is equal to number of slices).
	under a specified profile and level constraint ([0040] TABLE-US-00001 TABLE 1  * * * if( sps_ptl_dpb_hrd_params_present_flag ) profile_tier_level( 1, sps_max_sublayers_minus1 ) ).

	For claim 7, Wu discloses wherein the allowed maximum number of slices is derived by a syntax element parsed from the video bitstream or a syntax element indicating the allowed maximum number of slices is signaled in the video bitstream ([0058] The list NumSliceslnSubpic[i] and SliceSubpicToPicIdx[i][k], specifying the number of rectangular slices in the i-th subpicture and picture-level slice index of the k-th slice in the i-th subpicture).



	For claim 10, Wu discloses wherein the current picture is partitioned into slices each containing a number of complete CTUs, wherein each subpicture in the current picture contains one or more slices that collectively cover a rectangular region of the current picture ([0036] The second syntax element may be used to indicate slice heights in units of CTU rows. For example, slice_height_in_ctu_in subpic_minus1[i] plus 1 specifies the height of the i-th rectangular slice in units of CTU rows for the case where the i-th slice contains a subset of CTU rows from a single subpicture. The value of slice_height_in_ctu_minus1[i] will be in the range of 0 to Ceil(pic_height_max_in_luma_samples/CtbSizeY)−1, inclusive.).


	For claim 11, Wu discloses further comprising determining a syntax element indicating whether subpicture ID mapping information is present in a Picture Parameter Set (PPS) referred by the current picture, and inferring rectangular slices are used for partitioning the current picture when the syntax element indicates subpicture ID mapping information is present in the PPS ([0048] TABLE-US-00002 TABLE 2 Descriptor pic_parameter_set_rbsp( ) {  *  *  * pps_subpic_id_signalling_present_flag u(1) if( pps_subpics_id_signalling_present_flag ) { pps_num_subpics_minus1 ue(v) pps_subpic_id_len_minus1 ue(v) for( i = 0; i <= pps_num_subpic_minus1; i++ ) pps_subpic_id[ i ] u(v) }  * * * ).
For claims 16 and 17, claimed limitations are disclosed as discussed for corresponding limitations in claim 1.


Allowable Subject Matter
Claims 8, 9, and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HANNUKSELA; Miska	US 20220217342 A1	AN APPARATUS, A METHOD AND A COMPUTER PROGRAM FOR VIDEO CODING AND DECODING [0385] rect_slice_splitting_present_flag equal to 0 specifies that there is exactly one rectangular slice in each subpicture. rect_slice_splitting_present_flag equal to 1 specifies that each subpicture may contain one or more rectangular slices. bottom_right_brick_idx_length_minus1 plus 1 specifies the length of the bottom_right_brick_idx_delta[ i ] syntax element. NumSubPics variable is derived to be equal to the number of subpictures within a picture, e.g. based on the subpicture signalling in an SPS. subpic_split_flag[ i ] equal to 0 specifies that the i-th subpicture consists of exactly one rectangular slice. subpic_split_flag[ i ] equal to 1 specifies that the i-th subpicture consists of more than one rectangular slice.
PALURI; Seethal et al.	US 20220182681 A1	IMAGE OR VIDEO CODING BASED ON SUB-PICTURE HANDLING STRUCTURE
LIM; Hoa Sub et al.	US 20220150487 A1	IMAGE ENCODING METHOD, IMAGE DECODING METHOD, AND DEVICE FOR PROCESSING PICTURE PARTITIONS
AONO; TOMOKO et al.	US 20210136407 A1	VIDEO CODING APPARATUS AND VIDEO DECODING APPARATUS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485